United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                      April 21, 2005

                        _______________________                Charles R. Fulbruge III
                                                                       Clerk
                            Summary Calendar
                              No. 04-51070
                        _______________________

                            MICHAEL W. STEEN,

                                                     Plaintiff-Appellant,

                                  versus

           R. L. BROWNLEE, ACTING SECRETARY OF THE ARMY,

                                                      Defendant-Appellee.



            Appeal from the United States District Court
                  for the Western District of Texas
                              W-04-CV-6


Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

           After carefully reviewing the record and briefs, we

AFFIRM the district court for the reasons stated in that court’s

opinion.




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.